Citation Nr: 1420418	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for venereal disease.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, June 1984 to July 1984, January 1991 to June 1991, September 1996 to May 1997 and September 1996 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision the RO continued a 50 percent evaluation for PTSD and a 10 percent evaluation for lumbosacral strain.  In a March 2012 rating decision, the RO increased the evaluation of PTSD to 70 percent and the lumbosacral strain to 20 percent.  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had elected a hearing before the Board and a hearing was scheduled in March 2014.  However, the Veteran withdrew his hearing request.

In March 2012 and June 2013 rating decisions, the RO denied entitlement to a TDIU.  The Veteran continues to seek a TDIU.  See August 2013 VA Form 21-8940.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is unemployed due to his service-connected PTSD and low back disability, which are the subject of the current appeal.  The record raises a question of whether the Veteran is unemployable due to service-connected disabilities, and as such, a claim for a TDIU is properly before the Board, despite the RO's separate adjudications.  See id.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an evaluation in excess of 20 percent for lumbosacral strain, entitlement to an evaluation in excess of 70 percent for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In a statement received by VA on March 19, 2014, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for venereal disease (syphilis).



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had perfected an appeal with respect to the issue of entitlement to service connection for venereal disease (syphilis).  38 C.F.R. § 20.200.  In a signed and written statement received by VA on March 19, 2014, the Veteran notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By the statement received by VA on October 22, 2013, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for venereal disease (syphilis); therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.


ORDER

The appeal is dismissed.


REMAND

In July 2011, the Veteran indicated having had received treatment at the Jesse Brown VA Medical Center (VAMC) from May through June 2011, including VA examinations in July 2011 pertaining to the low back and PTSD, which are of record.  He also indicated that he had upcoming VA treatment.  VA medical records from the Jesse Brown VAMC were last associated with the Virtual VA record in March 2012 and consist of records dated from November 2005 through June 2011.  A July 2012 VA psychiatric examination report reflects that the Veteran had last been seen by the VA mental health clinic in May 2012 and had been seen several times since his last VA examination in June 2011.  Under these circumstances, it thus appears that there are relevant outstanding VA medical records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records from the Jesse Brown VAMC not currently associated with the claims file, particularly any dated from approximately July 1, 2011, and on, and associate them with the claims file.

As noted above, the AOJ last denied a TDIU in a June 2013 rating decision.  The decision was based, in part, on a June 2013 VA opinion noting that the Veteran's service-connected disabilities did not preclude employment.  However, the examiner offered little rationale, and in fact focused exclusively upon the Veteran's service-connected psychiatric disorder.  There was no mention of the service-connected low back disability.  Critically, there was no discussion regarding the functional impact of all of the Veteran's service-connected disabilities in combination.  See 38 C.F.R. § 4.10 (2013).  Upon remand, an opinion to this effect should be obtained.  38 C.F.R. § 4.2 (2013).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Upon remand, the Veteran should be asked to provide more detailed information than he has previously as to these factors in order for VA to make an informed decision.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from the Jesse Brown VAMC not currently associated with the record, particularly any records dated from July 1, 2011.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply in greater detail the requisite information pertaining to his employment history, educational and vocational attainment and any other factors having a bearing on the issue.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, obtain an opinion from a suitable medical provider, based upon a full review of the claims form, as to the functional impairment of the Veteran's service-connected disabilities in relation to employment.  

The examiner is advised that service connection is in effect for posttraumatic stress disorder (PTSD) with a 70 percent evaluation, lumbosacral strain, with a 20 percent evaluation and post-operative ventral hernia, with a non-compensable evaluation.  Symptoms related to non-service-connected disabilities should not be considered in this determination.  38 C.F.R. § 4.14.

The examiner must review the claims file in conjunction with the opinion, giving particular attention the lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

If the examiner is unable to offer an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further information would be useful in offering an opinion.  If the examiner concludes that personal interview or examination of the Veteran is necessary to render the opinion, such should be scheduled in conjunction with the opinion.  

3.  After the development directed above has been completed to the extent possible, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate opportunity to respond before this matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


